         Case 1:20-cv-10035-MBB Document 7 Filed 06/08/20 Page 1 of 2



                     UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF MASSACHUSETTS

CONSERVATION LAW FOUNDATION, INC.             )
                                              )
             Plaintiff,
                                              )
v.                                            )
                                                  1:20-CV-10035-MBB
                                              )
PAUL REVERE TRANSPORTATION, LLC               )
and ALTERNATIVE CONCEPTS, INC.,               )
                                              )
             Defendants.                      )

                            NOTICE OF APPEARANCE

      Kindly enter the appearance of Wesley J. Marshall, Jr. and Michael H. Hayden as

counsel to the Defendants in the above-captioned matter.

                                     Respectfully submitted,

                                     Defendants,
                                     PAUL REVERE TRANSPORTATION, LLC and
                                     ALTERNATIVE CONCEPTS, INC.,
                                     By its attorneys,

                                     /s/ Wesley J. Marshall, Jr.
                                     Wesley J. Marshall, Jr., BBO #321580
                                     wmarshall@morrisonmahoney.com
                                     Michael H. Hayden, BBO #660746
                                     mhayden@morrisonmahoney.com
                                     MORRISON MAHONEY LLP
                                     250 Summer Street
                                     Boston, MA 02210
                                     Tel: (617) 439-7556
                                     Fax: (617) 342-4913
         Case 1:20-cv-10035-MBB Document 7 Filed 06/08/20 Page 2 of 2



                              CERTIFICATE OF SERVICE

      I, Michael H. Hayden, hereby certify that this document filed through the CM/ECF
system will be sent electronically to the registered participants as identified on the NEF
(NEF) on June 8, 2020.

                                                  /s/ Michael H. Hayden
                                                 Michael H. Hayden




                                           -2-
